SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly period endedMarch 31, 2011 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 000-53853 Art Dimensions, Inc. (Exact Name of Small Business Issuer as specified in its charter) Colorado 80-0182193 (State or Other Jurisdiction (IRS Employer File Number) of Incorporation) 3636 S. Jason Street Englewood, Colorado (Address of Principal Executive Offices) (Zip Code) (303) 781-7280 (Registrant's telephone number, including area code) Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T(Section 232.405 of this chapter) during the preceding 12 months(or such shorter period that the registrant was required to submit and post such files. Yes []No [ ] Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “small reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes []No [X] The number of shares outstanding of the Registrant's common stock, as of the latest practicable date,March 31, 2011, was 1,082,060. FORM 10-Q Art Dimensions, Inc. TABLE OF CONTENTS Page PART IFINANCIAL INFORMATION Item 1. Financial Statements for the period ended March 31, 2011 3 Consolidated Balance Sheet (Unaudited) 5 Consolidated Statements of Operations (Unaudited) 6 Consolidated Statements of Cash Flows (Unaudited) 7 Notes to Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis and Plan of Operation 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk 14 Item 4 Controls and Procedures 14 Item 4T. Controls and Procedures 14 PART IIOTHER INFORMATION Item 1. Legal Proceedings 14 Item 1A.Risk Factors 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults Upon Senior Securities 20 Item 4. Submission of Matters to a Vote of Security Holders 21 Item 5. Other Information 21 Item 6. Exhibits 21 Signatures 22 - 2 - PART IFINANCIAL INFORMATION References in this document to "us," "we," or "Company" refer to Art Dimensions, Inc. ITEM 1.FINANCIAL STATEMENTS ART DIMENSIONS, INC. (A Development Stage Company) FINANCIAL STATEMENTS (Unaudited) Quarter Ended March 31, 2011 - 3 - ART DIMENSIONS, INC. (A Development Stage Company) Financial Statements (Unaudited) TABLE OF CONTENTS Page FINANCIAL STATEMENTS Balance sheets 5 Statements of operations 6 Statements of cash flows 7 Notes to financial statements 8 - 4 - ART DIMENSIONS, INC. (A Development Stage Company) BALANCE SHEETS (Unaudited) March 31, 2011 Dec. 31, 2010 ASSETS Current assets Cash $ $ Accounts Receivable - Total current assets Total Assets $ $ LIABILITIES & STOCKHOLDERS' DEFICIT Current liabilities Accounts payables $ $ Related party payables Total current liabilities Total Liabilities Stockholders' Deficit Preferred stock, no par value; 1,000,000 shares authorized; no shares issued and outstanding - - Common stock, no par value; 50,000,000 shares authorized; 1,082,060 shares issued and outstanding Additional paid in capital Deficit accumulated during the dev. stage ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ The accompanying notes are an integral part of the unaudited financial statements. - 5 - ART DIMENSIONS, INC. (A Development Stage Company) STATEMENTS OF OPERATIONS (Unaudited) Period From Jan. 29, 2008 3 Months 3 Months (Inception) Ended Ended Through March 31, 2011 March 31, 2010 March 31, 2011 Sales - net of returns $
